The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 10/27/2021 amendment(s) /response(s) in the Application 16/323,313 by Bergstrom et al. for “METHOD AND APPARATUS FOR HANDLING DISCONTINUOUS RECEPTION IN A COMMUNICATIONS NETWORK”, filed on 02/05/2019.  The amendment/response has been entered.

Response to Amendment
Per the 10/27/2021 Amendment:  
Claims 1, 14, 15, 20, 24, 31, 33 and 34 are amended. 
Claims 28-30 and 32 are cancelled.
Claims 1-27, 31 and 33-34 are pending.

In view of the 10/27/2021 claim amendments, i.e., “wherein the delay is determined at least based on how long the UE has been in the active state, wherein a longer delay is applied if the UE has been in the active state less than a threshold time period, and a shorter delay is applied if the UE has been in the active state more than the threshold time.” (as recited in claim 1, and similarly recited in claims 14, 20, 31, 33 and 34) in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 102 are withdrawn.

Allowable Subject Matter
Claims 1-27, 31 and 33-34 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 10/27/2021) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed  “wherein the delay is determined at least based on how long the UE has been in the active state, wherein a longer delay is applied if the UE has been in the active state less than a threshold time period, and a shorter delay is applied if the UE has been in the active state more than the threshold time.” (as recited in claim 1, and similarly recited in claims 14, 20, 31, 33 and 34) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:

For example, Pelletier et al. (US20110205928A1) teaches A method, performed by a User Equipment, UE, for handling discontinuous reception, DRX, operation, wherein the method comprises: (PELLETIER, Fig. 6, paragraph 63, teach a UE handling DRX.)
applying a delay for at least one action (PELLETIER, Fig. 6, steps 630, 650, paragraphs 64-65, teach adjusting/adding a retransmission monitoring interval.) performed as a response to data and/or signaling received by the UE during a predefined first time period after the UE has entered an active state. (PELLETIER, Fig. 6, steps 610, 620, 630, paragraphs 63-64, teach receiving a data transmission (i.e. data and/or signaling) during a scheduled awake interval (i.e. during a predefined first time period after the UE has entered an active state).)

Previously cited art Bagheri et al. (US20180049271A1) is directed to switching from monitoring for data transmission scheduling assignments under the control of a DRX configuration associated with the second transmission time interval to monitoring for the data transmission scheduling assignments based on the first transmission time interval (Abstract). For example, Fig. 9, paragraph 92, teach starting a second timer value (i.e. a second decoding delay). Furthermore, Fig. 10, paragraph 93, teach the second timer as shorter than the first timer.

KAHTAVA et al. (US20160143086A1) is directed to determining the time of an upcoming DRX inactive period for a terminal device, and delays transmitting downlink signalling in response to the uplink signalling until the upcoming DRX inactive period. Furthermore, the terminal device enters the power saving mode after transmitting the uplink signalling and exits the power saving mode for the DRX inactive period to monitor the downlink channel for the downlink signaling (Abstract). More particularly, Fig. 10, step 4, paragraphs 100-104, teach monitoring for downlink signaling sent in response to uplink signaling during DRX inactive period.

HAN (US20140269480A1) is directed to receiving a discontinuous reception DRX configuration message from an eNodeB, where the DRX configuration message includes at least one of the following configuration parameters: new DRX cycle configuration and new on-duration configuration; applying the DRX cycle configuration, and determining a start time of the new on-duration configuration according a start state of an on-duration timer, or determining an application time of the new DRX cycle configuration (Abstract). More particularly, Fig. 1, step 102, paragraph 23, teach applying the new DRX cycle configuration, and determining a start time of the new on-duration configuration according to a start state of an on-duration timer, or, determining an application time of the new DRX cycle configuration. 

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “wherein the delay is determined at least based on how long the UE has been in the active state, wherein a longer delay is applied if the UE has been in the active state less than a threshold time period, and a shorter delay is applied if the UE has been in the active state more than the threshold time.” (in combination with the other limitations) as recited in claim 1, and similarly recited in claims 14, 20, 31, 33 and 34.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on M-F, 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412